DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-14) and Species C (Fig. 10) in the reply filed on 2/8/21 is acknowledged.
Claims 6, 8, 10 and 13-20, as indicated in applicant’s claims filed 2/8/21, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the stopper prevents the first fishing line from passing through the first eyelet in a second opposite direction (Fig. 10 shows the stopper 402 being smaller than the inner diameter for the eyelet 403a, thus allowing passage of the first fishing line 10 there through in the second direction) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 505 (Fig. 9) and 403’’’ (Fig. 11).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
1” has been used to designate both the release mechanism and the hook; reference character “2” has been used to designate both the sinker and the metal loop; and, reference character “3” has been used to designate both the connector and the second sinker.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: reference character “1” has been used to designate both the release mechanism and the hook; reference character “2” has been used to designate both the sinker and the metal loop; reference character “3” has been used to designate both the connector and the second sinker; reference character “403” has been used to designate both the connector and the central junction point; and, reference character “401” has been used to designate both the hook and the hook eyelet.  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities: in claim 1, “the” should be inserted before “hook” in the last line.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-5 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 4, “the stopper prevents the first fishing line from passing through the first eyelet in a second opposite direction” in lines 2-3 is not supported in the specification. Paragraph 0026, which is directed the elected Species C of Fig. 10, describes, “The purpose of the spacer 406…is to prevent the stopper 402 from sliding up and through the eyelet 403a of the connector 403. This would be required if the 
Claims 5 and 7 are rejected as depending upon a rejected claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitations "the stopper" and “the first eyelet” in line 2.  There is insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reedy’s Rigs (https://www.youtube.com/watch?v=XgrAzbvr4JY).
For claim 1, Reedy’s Rigs discloses a fishing system comprising: a) a first fishing line (right hand horizontal fishing line in photos on pg. 1, 4 and 6); b) a hook (circle hook on pg. 1, 2 and 4) attached to the first fishing line; c) a stopper (swivel on pg. 1 and 4-6) fixedly connected to the first fishing line at a first distance from the hook (pg. 1 and 4); d) a sinker (sinker shown or referred to on pg. 1, 3 and 4); and e) a connector (slider on pg. 1 and 3-6) slidably arranged on the first fishing line and fixedly attached to the sinker (pg. 1 and 4-6); f) wherein the stopper is located between the connector and hook (pg. 1 and 4).
For claim 9, Reedy’s Rigs discloses a fishing system comprising: a) a first fishing line segment (horizontal fishing line in photos on pg. 1, 4 and 6) terminating with a hook (circle hook on pg. 1, 2 and 4); b) a second fishing line segment (vertical fishing line in photos on pg. 1, 4 and 6) terminating with a sinker (sinker shown or referred to on pg. 1, 3 and 4); and c) a connector (slider on pg. 1 and 3-6) slidably arranged on the first fishing line segment and fixedly attached to the second fishing line segment (pg. 1 and 4-6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Reedy’s Rigs (https://www.youtube.com/watch?v=XgrAzbvr4JY) in view of Banks et al. (US D376836).
For claim 2, Reedy’s Rigs is silent about wherein the connector is a two-eyed swivel having a first eyelet slidably arranged on the first fishing line and a second eyelet.
Banks et al. teach a fishing system wherein the connector is a two-eyed swivel (Figs. 1-2 show a two-eyed swivel hanging vertically on fishing line) having a first eyelet slidably arranged on the first fishing line and a second eyelet (Figs. 1-2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the connector of Reedy’s Rigs with a two-eyed swivel having a first eyelet slidably arranged on the first fishing line and a second eyelet as 
For claim 3, Reedy’s Rigs as modified by Banks et al. teach wherein the second eyelet is connected to the sinker by a second fishing line separate from the first fishing line (please note in the combination in which Banks et al.’s two-eyed swivel replaces Reedy’s Rigs’ connector slider, the second (lower) eyelet in Figs. 1-2 of Banks et al. is connected to the sinker via the second (vertical) fishing line on pg. 1 and 4 of Reedy’s Rigs).
For claim 4, Reedy’s Rigs as modified by Banks et al. teach wherein the first eyelet allows the first fishing line to pass distally through the first eyelet in a first direction and the stopper prevents the first fishing line from passing through the first eyelet in a second opposite direction (Figs. 1-2 of Banks et al.; pg. 1 and 4-6 of Reedy’s Rigs).
For claim 12, Reedy’s Rigs is silent about wherein the connector is a two-eyed connector with a first eyelet slidably arranged on the first fishing line and a second eyelet to which the second fishing line segment is attached.
Banks et al. teach a fishing system wherein the connector is a two-eyed connector (Figs. 1-2 show a two-eyed connector hanging vertically on fishing line) having a first eyelet slidably arranged on the first fishing line and a second eyelet (Figs. 1-2) to which the second fishing line segment is attached (Figs. 1-2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the connector of Reedy’s Rigs with a two-eyed connector with a first eyelet slidably arranged on the first fishing line and a second eyelet to which .
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Reedy’s Rigs (https://www.youtube.com/watch?v=XgrAzbvr4JY) in view of Banks et al. (US D376836), as applied to claims 1-5, and further in view of Pippen (US 3341966).
For claim 5, Reedy’s Rigs as modified by Banks et al. teaches (references to Reedy’s Rigs unless otherwise indicated) a) a ball spacer (oval bead shown on pg. 5-6) located between the stopper and the connector (pg. 5-6), wherein an outside diameter of the ball spacer is greater than an inside diameter of the first eyelet (the outside diameter of the bead is greater than an inside diameter of the connector as shown on pg. 5-6, and in the combination it is greater than an inside diameter of the first eyelet of the connector in Figs. 1-2 and 4 of Banks et al.).
Reedy’s Rigs as modified by Banks et al. is silent about the ball spacer being spherical in shape. 
Pippen teaches a fishing system comprising a spherical ball spacer 16. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the spacer of Reedy’s Rigs as modified by Banks et al. to be spherical as taught by Pippen in order to attract the desired species of fish, since a mere change in shape of a component is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed component was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Pippen teaches a fishing system wherein the spacer 16 is buoyant in water (col 2, ln 22-30; col 5, ln 37-40) in order to maintain the hook at the desired distance from the bed of the body of water (col 5, ln 26-40). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the spacer of Reedy’s Rigs as modified by Banks et al. and Pippen to be buoyant in water as taught by Pippen in order to maintain the hook at the desired distance from the bed of the body of water.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Reedy’s Rigs (https://www.youtube.com/watch?v=XgrAzbvr4JY) in view of Pippen (US 3341966).
For claim 11, Reedy’s Rigs discloses a ball spacer (bead shown on pg. 5-6) situated between the stopper (swivel on pg. 1 and 4-6) and the first eyelet (small hole in the connector through which the first fishing line segment passes; pg. 5-6).
Reedy’s Rigs is silent about the ball spacer being spherical in shape. 
Pippen teaches a fishing system comprising a spherical ball spacer 16. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the spacer of Reedy’s Rigs to be spherical as taught by Pippen in order to attract the desired species of fish, since a mere change in shape of a component is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baum (US 2667008) describes a drop weight.
Majszak (US 9554566) describes a slidable connector (Fig. 11).
Gibbs (US 6862838) describes a sliding sinker.
Brasseur (US 5555668) describes a hollow tube.
Yuji (US 4359836) describes a buoyant member, float and stop.
Ruzieka (US 7866085) describes a two-eyed swivel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929.  The examiner can normally be reached on Monday-Friday 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643